Case 1:21-mc-00164-RM Document 10 Filed 08/02/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Miscellaneous Case No. 21-mc-00164-RM

DONNA CURLING, DONNA PRICE, and JEFFREY SCHONBERG,

               Petitioners,

v.

DOMINION VOTING SYSTEMS, INC.,

               Respondent.



     RESPONSE TO ORDER TO SHOW CAUSE AND REQUEST FOR ADDITIONAL
                     TIME TO RESPOND TO MOTION



       Respondent Dominion Voting Systems, Inc. (“Respondent”), by and through its

undersigned counsel, Brownstein Hyatt Farber Schreck, LLP, hereby files its Response to Order

to Show Cause and Request For Additional Time to Respond to Motion, and states as follows.

       Certification of Conferral: Pursuant to D.C.COLO.LCivR 7.1(a), undersigned counsel

has conferred with Petitioners’ counsel regarding the relief sought in this motion. Petitioners

oppose the relief requested herein.

       1.      On July 14, 2021, Donna Curling, Donna Price, and Jeffrey Schonberg

(“Petitioners”) filed a Motion to Compel Discovery from Non-Party Dominion Voting Systems,

Inc. (“Motion”) in this Court.

       2.      Notably, Respondent is not a party to the underlying litigation, which appears to

be pending in the Northern District of Georgia.

       3.      Pursuant to this Court’s minute order dated July 16, 2021 (ECF No. 3) (“Minute
Order”), Respondent was required to file a response to the Motion on or before July 26, 2021.
Case 1:21-mc-00164-RM Document 10 Filed 08/02/21 USDC Colorado Page 2 of 3




        4.     Counsel for Respondent did not enter an appearance in this case until July 29,

2021.

        5.     Upon information and belief, the Minute Order was served through ECF, and

therefore was served only upon counsel of record.

        6.     Because undersigned counsel did not know about this matter and had not entered

an appearance in this case, Respondent did not have counsel of record and therefore did not

receive the Minute Order via ECF or otherwise.
        7.     Respondent also received no notice of the Minute Order from Petitioners.

        8.     The docket shows no certificate of service of the Minute Order upon Respondent.

        9.     Respondent did not respond to the Motion by July 26, 2021 because neither

Respondent nor its counsel were aware of the deadline.

        10.    Indeed, Respondent was unaware of this Court’s Minute Order until the afternoon

of July 29, 2021, when counsel for Petitioners emailed a copy of the Order to Show Cause

(“Order to Show Cause”) to Respondent’s counsel in a different case, who then forwarded the

email to undersigned counsel.

        11.    Emailing a copy of the Court’s Order to Show Cause is not effective service.

        12.    Undersigned counsel has not received requests for waiver or acceptance of service

of the Minute Order or Order to Show Cause from Petitioners, nor has Respondent been served a
copy of the Minute Order or Order to Show Cause by Petitioners. In fact, Respondent was never

served in this action.

        13.    Because proper service was never effected on Respondent in this matter,

Respondent had not asked undersigned counsel to enter an appearance and this is why

Respondent did not receive a copy of the Court’s Minute Order containing the briefing schedule.

Though Petitioners may have sent a courtesy copy of the Motion to Respondent’s counsel in
another state, such an action does not constitute proper service of a new action to enforce a non-



                                                -2-
Case 1:21-mc-00164-RM Document 10 Filed 08/02/21 USDC Colorado Page 3 of 3




party subpoena in the District of Colorado.

       14.     Respondent has now entered an appearance and is prepared to promptly address

the issues raised by this subpoena and to comply with whatever briefing the Court orders.

       WHEREFORE, Respondent prays for this Court’s determination that Respondent has

shown sufficient cause for having missed the July 26, 2021 Minute Order deadline, and further

requests an additional period of at least seven (7) days from the date of the Court’s ruling within

which to respond to the Motion.


Dated: August 2, 2021                              BROWNSTEIN HYATT FARBER SCHRECK, LLP



                                                   By: s/ Stanley L. Garnett
                                                       Stanley L. Garnett, Bar No. 12282
                                                       Hubert A. Farbes, Bar No. 6353


                                                   Attorneys for Respondent
                                                   Dominion Voting Systems, Inc.




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 2nd day of August, 2021, I electronically
filed a true and correct copy of the RESPONSE TO ORDER TO SHOW CAUSE AND
REQUEST FOR ADDITIONAL TIME TO RESPOND TO MOTION with the Court using
the CM/ECF system which will send notification of such filing to all counsel of record.

                                                      /s Stanley L. Garnett __________________

                                                      Stanley L. Garnett




                                                -3-
